DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 12/31/2018. It is noted, however, that applicant has not filed a certified copy of the Indian application as required by 37 CFR 1.55.

Drawings
The drawings were received on 04/29/2021.  These drawings are acceptable.

Claim Interpretation
In the Remarks filed 04/29/2021, Applicant argues that the 112(f) interpretation of the various modules and points of presence is not proper because sufficient structure is recited for each in the application. However, this is not persuasive because claim limitations invoke 112(f) if the following 3-prong analysis is met (see MPEP 2181, I, fifth paragraph): 

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

As indicated above, the 3-prong analysis is based on the claim language, not on the Specification. Each of the various modules and points of presence meets the analysis above (see MPEP 2181, I, A for more information on nonce terms, which are present in the claims) and Applicant has not presented arguments to the contrary. The Specification reciting sufficient structure does not overcome a 112(f) invocation and in fact is a necessary requirement in order to comply with 112(b) and 112(a) when such an invocation is present (see MPEP 2181, III and IV). Therefore, the claim limitations cited in the previous action will still be interpreted as invoking 112(f).

Allowable Subject Matter
Claims 1-5, 7-17, 19, and 20 are allowed.

Regarding independent claims 1, 10, and 14, each of the claims recites disintegrating an optical line terminal device into various modules and points of presence which invoke 112(f) and are sufficiently described in the Specification. 

Htay et al, U.S. Publication No. 2018/0337942 in Figures 8 and 9 and paragraph [0059] teaches a similar architecture for the data center point of presence defined in the present Specification in paragraph [0036]. However, Htay does not teach that an OLT or the combination of points of presence as required in the independent claims. 

Stark et al, U.S. Publication No. 2014/0133320 in Figure 4 and paragraph [0050] teaches a similar architecture for the access point of presence and aggregation point of presence defined in the present Specification in paragraphs [0037] and [0042], respectively. However, Stark does not teach that an OLT or the combination of points of presence as required in the independent claims.

Erreygers et al, U.S. Publication No. 2015/0125146 generally teaches that an OLT is located at a point of presence in paragraph [0024]. However, Erreygers does not teach the structure of the points of presence. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/Examiner, Art Unit 2637